 1
                                                                               FILED IN THE
 2                                                                         U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 3                                                                    Nov 21, 2019
                                                                          SEAN F. MCAVOY, CLERK

 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7       RHONDA H.,
                                                     NO: 2:19-CV-328-RMP
 8                               Plaintiff,
                                                     ORDER ADOPTING THE REPORT
 9           v.                                      AND RECOMMENDATION AND
                                                     DISMISSING COMPLAINT
10       COMMISSIONER OF SOCIAL                      WITHOUT PREJUDICE
         SECURITY,
11
                                 Defendant.
12

13          On September 30, 2019, Magistrate Judge Mary K. Dimke denied pro se

14   Plaintiff Rhonda H.’s 1 application to proceed in forma pauperis, with leave to

15   amend and renew the application. ECF No. 5. Plaintiff had thirty days to either

16   renew her application to proceed in forma pauperis or pay the filing fee.

17          On November 4, 2019, Magistrate Judge John T. Rodgers entered a Report

18   and Recommendation in this matter. ECF No. 7. Magistrate Judge Rodgers

19

20
     1
      In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21   decision.

     ORDER ADOPTING THE REPORT AND RECOMMENDATION AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 1
 1   reported that Plaintiff failed to pay the filing fee or amend her application to proceed

 2   in forma pauperis within the required thirty-day period. ECF No. 7. Upon an

 3   independent review of the record, this Court agrees and finds that Plaintiff failed to

 4   comply with Magistrate Judge Dimke’s order. Plaintiff filed no objections or

 5   response to Magistrate Judge Rodgers’ Report and Recommendation,

 6         Accordingly, IT IS HEREBY ORDERED:

 7         1. The Report and Recommendation, ECF No. 7, is adopted in its entirety.

 8         2. Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

 9         IT IS SO ORDERED. The District Court Clerk is directed to enter

10   this Order, enter a judgment of dismissal without prejudice, provide copies to

11   pro se Plaintiff and to counsel, and close this case.

12         DATED November 21, 2019.

13
                                                 s/ Rosanna Malouf Peterson
14                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
15

16

17

18

19

20

21

     ORDER ADOPTING THE REPORT AND RECOMMENDATION AND
     DISMISSING COMPLAINT WITHOUT PREJUDICE ~ 2
